Exhibit 10.1

OMNIBUS AMENDMENT NO. 2

This OMNIBUS AMENDMENT NO. 2, dated as of November 1, 2012 (this “Amendment”),
is entered into among INGRAM FUNDING INC., a Delaware corporation, as seller
(the “Seller”), INGRAM MICRO INC., a Delaware corporation, as initial servicer
(in such capacity, the “Servicer”) and as originator (in such capacity, the
“Originator”), BNP PARIBAS (“Paribas”), as the administrative agent (in such
capacity, the “Existing Administrative Agent”), as a Purchaser Agent (in such
capacity, the “Starbird Purchaser Agent”) and as a Purchaser, THE BANK OF NOVA
SCOTIA (“BNS”), as successor administrative agent (in such capacity, the
“Successor Administrative Agent”), as a Purchaser Agent (in such capacity, the
“Liberty Street Purchaser Agent”) and as a Purchaser, THE OTHER PURCHASERS
LISTED ON THE SIGNATURE PAGES HERETO (the “New Purchasers” and, together with
BNS, the “Continuing Purchasers”) and THE OTHER PURCHASER AGENTS LISTED ON THE
SIGNATURE PAGES HERETO (the “New Purchaser Agents” and, together with the
Liberty Street Purchaser Agent, the “Continuing Purchaser Agents”).

BACKGROUND

The parties to this Amendment (other than the New Purchaser Agents and the New
Purchasers) are also parties to a Receivables Purchase Agreement, dated as of
April 26, 2010 (as amended by that certain Amendment No. 1 to Receivables
Purchase Agreement dated as of June 24, 2010, that certain Omnibus Amendment
No. 1, dated as of April 28, 2011 and that certain Amendment No. 2 to
Receivables Purchase Agreement dated as of December 16, 2011, and as otherwise
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”). The Originator and the Seller are also parties to a
Receivables Sale Agreement, dated as of April 26, 2010 (as amended by that
certain Omnibus Amendment No. 1, dated as of April 28, 2011, and as otherwise
amended, supplemented or otherwise modified from time to time, the “Receivables
Sale Agreement”). The parties are entering into this Amendment, in the case of
the New Purchasers and New Purchaser Agents to become parties to the Receivables
Purchase Agreement, in the case of Paribas to cease being a party to the
Receivables Purchase Agreement and the other Transaction Documents to which it
is a party, and in the case of the Seller, the Servicer, the Originator, the
Continuing Purchasers and the Continuing Purchaser Agents to, amend or otherwise
modify the Receivables Purchase Agreement and the Receivables Sale Agreement
(collectively, the “Agreements”).

AGREEMENT

1. Definitions. Capitalized terms are used in this Amendment as defined in
Exhibit I of the Receivables Purchase Agreement.

2. Assumption by New Purchasers.

(a) The Seller desires the New Purchasers to become Purchasers and the New
Purchaser Agents to become Purchaser Agents under the Receivables Purchase
Agreement and upon the terms and subject to the conditions set forth in the
Receivables Purchase Agreement, the New Purchasers agree to become Purchasers
and the New Purchaser Agents agree to become Purchaser Agents thereunder.



--------------------------------------------------------------------------------

(b) Seller hereby represents and warrants to each New Purchaser and New
Purchaser Agent as of the date hereof, as follows:

(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct on and as of the date of
the date hereof as though made on and as of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date);

(ii) no event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event;

(iii) the Aggregate Capital is not greater than the Program Limit, and the
Receivables Interest does not exceed 100%; and

(iv) the Termination Date has not occurred.

(c) Upon satisfaction of the conditions specified in Sections 3 and 7 of this
Amendment, each New Purchaser and New Purchaser Agent shall become a party to,
and have the rights and obligations of Purchasers and Purchaser Agents, as
applicable, under, the Receivables Purchase Agreement.

(d) This Section 2 constitutes an Assumption Agreement pursuant to
Section 1.2(e) of the Receivables Purchase Agreement.

3. Reallocation.

(a) Each of the parties to this Amendment severally and for itself agrees that
on and as of the date hereof, for good and valuable consideration, each of the
Starbird Purchaser Agent, on behalf of the Starbird Purchaser Group, and Liberty
Street Purchaser Agent, on behalf of the Liberty Street Purchaser Group, (each,
an “Assigning Purchaser Agent” and, collectively, the “Assigning Purchaser
Agents”) hereby irrevocably sells, transfers, conveys and assigns, without
recourse, representation or warranty, to each Continuing Purchaser Agent, and
each Continuing Purchaser Agent, on behalf of such Continuing Purchaser Agent’s
Purchaser Group, hereby irrevocably purchases from each Assigning Purchaser
Agent and such Assigning Purchaser Agent’s Purchaser Group, all of the rights
and obligations of such Assigning Purchaser Agent and such Assigning Purchaser
Agent’s Purchaser Group under the Receivables Purchase Agreement and each other
Transaction Document in respect of (i) the Group Capital of such Assigning
Purchaser Agent’s Purchaser Group and (ii) the Maximum Purchase Amount of the
Alternate Purchaser for such Assigning Purchaser Agent’s Purchaser Group under
the Receivables Purchase Agreement such that, after giving effect to the
foregoing assignment and delegation, (i) the Group Capital of each Purchaser
Agent’s Purchaser Group and (ii) the Maximum Purchase Amount of the Alternate
Purchaser for each Purchaser Agent’s Purchaser Group for the purposes of the
Receivables Purchase Agreement and each other Transaction Document shall be as
set forth on Schedule A.



--------------------------------------------------------------------------------

(b) As consideration for the reallocation set forth in clause (a) above, each
New Purchaser Agent agrees to cause such New Purchaser Agent’s Purchaser Group
to, no later than 2:00 p.m. (New York time), on the date hereof, pay an amount
equal to such New Purchaser Agent’s Purchaser Group’s “Post-Reallocation Group
Capital”, as set forth on Schedule A, to the Assigning Purchaser Agents in
accordance with the payment instructions set forth on Schedule B.

(c) The Seller intends to pay to the Starbird Purchaser Agent on the date hereof
the aggregate amount of interest, fees, and expenses due to the Starbird
Purchaser Agent and each Purchaser in the Starbird Purchaser Group under the
Transaction Documents, including the Fee Letter (such amount is referred to
herein as the “Starbird Payoff Amount”). The Starbird Payoff Amount, if paid in
immediately available funds by 2:00 p.m. (New York time), on the date hereof
(the “Payoff Time”), is $83,959.59. If the Starbird Payoff Amount is not paid in
full by the Payoff Time, the amount of interest and fees accrued will increase
by $19.24 per day. Upon receipt by the Starbird Purchaser Agent of the Starbird
Payoff Amount and any additional interest and fees that have accrued pursuant to
the previous sentence in immediately available funds and all amounts owed to the
Starbird Purchaser Agent pursuant to clause (b) above, the Starbird Purchaser
Agent and each Purchaser in the Starbird Purchaser Group shall no longer be
party to the Receivables Purchase Agreement, the Fee Letter or any other
Transaction Document; provided that, notwithstanding the foregoing,
Sections 1.7, 1.8, 1.9, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.15 and 6.16 of the
Receivables Purchase Agreement as in effect on the date hereof shall continue to
inure to the benefit of the Starbird Purchaser Agent and the Purchasers in the
Starbird Purchaser Group.

4. Resignation of Existing Administrative Agent and Appointment of Successor
Administrative Agent.

(a) Pursuant to Section 5.9 of the Receivables Purchase Agreement, the Existing
Administrative Agent hereby resigns as Administrative Agent under the
Receivables Purchase Agreement, effective as of the date hereof.

(b) Pursuant to Section 5.9 of the Receivables Purchase Agreement, the
Continuing Purchasers hereby appoint the Successor Administrative Agent as the
Administrative Agent under the Receivables Purchase Agreement (the
“Appointment”), effective as of the date hereof.

(c) On and after the date hereof, the provisions of Section 3.1, Section 3.2 and
Article V of the Receivables Purchase Agreement as in effect on the date hereof
shall continue to inure to the benefit of the Existing Administrative Agent.

(d) The Successor Administrative Agent hereby accepts its appointment as
Administrative Agent under the Receivables Purchase Agreement and accepts the
rights, powers, duties and obligations of the Administrative Agent under the
Receivables Purchase Agreement, upon the terms and conditions set forth therein,
with like effect as if originally named as Administrative Agent under the
Receivables Purchase Agreement. Each of the parties hereto hereby agrees that
the Successor Administrative Agent shall not be liable for any actions taken or
omitted to be taken by the Existing Administrative Agent.



--------------------------------------------------------------------------------

(e) The parties hereto hereby waive their respective right to receive at least
ten (10) days’ notice of the Existing Administrative Agent’s intent to resign as
Administrative Agent pursuant to Section 5.9 of the Receivables Purchase
Agreement.

(f) Each of the Seller, Servicer and Originator hereby voluntarily and knowingly
releases and forever discharges the Existing Administrative Agent, the Starbird
Purchaser Agent and each Purchaser in the Starbird Purchaser Group and, in each
case, their predecessors, agents, directors, officers and employees, from all
possible claims, demands, actions, causes of action, damages, costs, or
expenses, and liabilities whatsoever existing or arising on with respect to the
Transaction Documents, known or unknown, anticipated or unanticipated, suspected
or unsuspected, fixed, contingent, or conditional, at law or in equity, and
irrespective of whether any such claims, demands, actions, causes of action,
damages, costs, expenses or liabilities arise out of contract, tort, violation
of law or regulations, or otherwise, including, without limitation, the exercise
of any rights and remedies under the Transaction Documents.

5. Amendments to Receivables Purchase Agreement. The Seller, the Servicer, the
Continuing Purchasers, the Continuing Purchaser Agents and the Successor
Administrative Agent agree that the Receivables Purchase Agreement is hereby
amended as follows:

(a) Section 1.1(c) of the Receivables Purchase Agreement is hereby deleted in
its entirety.

(b) Section 1.2(e)(ii) of the Receivables Purchase Agreement is hereby amended
by deleting “$700,000,000” set forth therein and substituting “$925,000,000”
therefor.

(c) Section 1.4(b)(i) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:

(i) set aside and hold in trust (in a Blocked Account or other account
reasonably acceptable to the Administrative Agent and subject to a Blocked
Account Agreement) for each Purchaser and the Administrative Agent, as
applicable, an amount equal to (A) first, the Aggregate Yield accrued and unpaid
through such day for each Portion of Capital and not previously set aside;
(B) second, to the extent funds are available therefor an amount equal to the
Administrative Agent Fee accrued and unpaid through such day and not previously
set aside; (C) third, to the extent funds are available therefor an amount equal
to the Program Fees and other Fees accrued and unpaid through such day and not
previously set aside; (D) fourth, to the extent funds are available therefor the
Servicing Fee accrued and unpaid through such day and not previously set aside;
and (E) fifth, all other amounts (other than Capital) payable hereunder or under
the other Transaction Documents to each of the Secured Parties and any other
Person;



--------------------------------------------------------------------------------

(d) Section 1.4(c) of the Receivables Purchase Agreement is hereby amended and
restated in its entirety as follows:

(c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit (i) into each applicable Purchaser’s account as
set forth in Schedule VI (or such other account designated in writing by such
applicable Purchaser or its Purchaser Agent), on each Settlement Date (or in the
case of funds to be applied pursuant to the first proviso to
Section 1.4(b)(iii), on the next Business Day), Collections held for each
Purchaser with respect to such Purchaser’s Portion(s) of Capital pursuant to
Section 1.4(b)(i)(A), (C) and (E) and Section 1.4(b)(iii), (ii) into an account
designated by the Servicer, on each Settlement Date, the portion of the
Collections set aside pursuant to Section 1.4(b)(i)(D); provided, that so long
as Ingram is the Servicer and such day is not a Termination Day, the Servicer
may retain the portion of the Collections set aside pursuant to
Section 1.4(b)(i)(D) in respect of Servicing Fees and (iii) in the
Administrative Agent’s account as set forth in Schedule VI (or such other
account designated in writing by the Administrative Agent, on each Settlement
Date), Collections held for the Administrative Agent pursuant to
Section 1.4(b)(i)(B).

(e) Section 1.4(d)(i) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:

(i) if such distribution occurs on a day that is not a Termination Day, first,
to each Purchaser Agent (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) ratably according to the Yield accrued during
the preceding Settlement Period, all accrued Yield with respect to each Portion
of Capital maintained by such Purchasers during the preceding Settlement Period
(it being understood that each Purchaser Agent shall distribute such amounts to
the Purchasers within its Purchaser Group ratably according to the amount of
Yield owing to each Purchaser); second, to the Administrative Agent for its own
account, all Administrative Agent Fees due to the Administrative Agent, third,
to each Purchaser Agent (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) ratably according to the Capital maintained
by the Purchasers in the related Purchaser Group, all Program Fees and other
Fees due to the Purchasers or the Purchaser Agents, fourth, if the Servicer has
set aside amounts in respect of the Servicing Fee pursuant to
Section 1.4(b)(i)(D) and has not retained such amounts pursuant to
Section 1.4(c), to the Servicer’s own account (payable in arrears on each
Settlement Date) in payment in full of the aggregate of the Servicing Fees so
set aside, and fourth, all other amounts (other than Capital) payable to each
Secured Party and any other Person; and



--------------------------------------------------------------------------------

(f) Section 1.4(d)(ii) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:

(ii) if such distribution occurs on a Termination Day, first, to each Purchaser
Agent ratably (based on the aggregate accrued and unpaid Yield payable to all
Purchasers at such time) (for the benefit of the Purchasers within such
Purchaser Agent’s Purchaser Group), all accrued Yield with respect to each
Portion of Capital funded or maintained by the Purchasers within such Purchaser
Agent’s Purchaser Group, second, to the Administrative Agent for its own account
all Administrative Agent Fees due to the Administrative Agent, third, each
Purchaser Agent (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) ratably according to the Capital maintained
by such Purchasers, all Program Fees and other Fees due to the Purchasers or the
Purchaser Agents, it being understood that each Purchaser Agent shall distribute
the amounts described in the first and third clauses of this Section 1.4(d)(ii)
to the Purchasers within its Purchaser Group ratably according to the Yield and
Capital of such Purchasers, respectively, fourth, if Ingram is not the Servicer,
to the Servicer’s own account in payment in full of the Servicing Fees, fifth,
to each Purchaser Agent ratably according to the aggregate of the Capital of
each Purchaser in each such Purchaser Agent’s Purchaser Group (for the benefit
of the relevant Purchasers within such Purchaser Agent’s Purchaser Group) in
payment in full of each Purchaser’s Capital (or in the case of amounts set aside
pursuant to the first proviso to Section 1.4(b)(iii), the amount necessary to
reduce the Receivables Interest to 100%); sixth, if the Aggregate Capital and
accrued Aggregate Yield have been reduced to zero, all Program Fees and all
other Fees due to the Purchasers, the Purchaser Agents and the Administrative
Agent, have been reduced to zero, and the Servicing Fees payable to the Servicer
(if other than Ingram) have been paid in full, to the Administrative Agent on
behalf of (a) each Purchaser Group ratably, based on the amounts payable to each
Purchaser Group (for the benefit of the Purchasers within such Purchaser Group),
(b) itself and (c) any other Indemnified Party or Affected Person, in payment in
full of any other amounts owed thereto by the Seller or the Servicer hereunder
or under the other Transaction Documents, including, amounts payable pursuant to
Section 6.4, and, seventh, to the Servicer’s own account (if the Servicer is
Ingram) in payment in full of the unpaid amount of all accrued Servicing Fees.



--------------------------------------------------------------------------------

(g) Section 1.5 of the Receivables Purchase Agreement is hereby amended and
restated as follows:

“Fees. The Seller shall pay to each Purchaser Agent for the benefit of the
Purchasers in the related Purchaser Group, in accordance with the provisions set
forth in Section 1.4(d), certain fees (the “Fees”) in the amounts and on the
dates set forth in the applicable fee letter agreement for such Purchaser Group
dated as of November 1, 2012, among the Originator, the Seller and the
applicable Purchaser Agent (each a “Fee Letter”).”

(h) Section 1.6(a) of the Receivables Purchase Agreement is hereby amended by
deleting “4:00 p.m.” where it appears therein and substituting “3:00 p.m.”
therefor.

(i) The definition of “Regulatory Change” set forth in Section 1.7 is hereby
amended and restated in its entirety as follows:

The term “Regulatory Change” means (i) the adoption after the date hereof of any
Law (including any applicable Law regarding capital adequacy) or any change
therein or in the interpretation or application thereof, in each case adopted,
issued or occurring after the date hereof, (ii) any request, guideline or
directive from Financial Accounting Standards Board (“FASB”) (including for the
avoidance of doubt FASB’s Interpretation No. 46(R), as amended by Statement of
Financial Accounting Standards No. 167, effective as of November 15, 2009 (or
any future statement or interpretation issued by the FASB or any successor
thereto)), or any central bank or other Governmental Authority (whether or not
having the force of law) in each case issued or occurring after the date of this
Agreement or (iii) the compliance, commenced after the date hereof, by any
Program Support Provider or Purchaser with the final rule titled Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules or regulations promulgated in connection therewith by any
such agency; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed a “Regulatory Change”, regardless of the date enacted
adopted or issued.

(j) Exhibit I of the Receivables Purchase Agreement is hereby amended as
follows:

(i) the definitions set forth below are hereby added in alphabetical order:

“Administrative Agent Fee” has the meaning set forth in the Fee Letter for the
Liberty Street Purchaser Group.



--------------------------------------------------------------------------------

“Contractual Dilution” means any change in the Outstanding Balance of a
Receivable resulting from, arising out of or in connection with any volume,
early-payment or other special or other discount, rebate or other similar
program specified in the applicable Contract.

“Excluded Receivables Letter” means the letter agreement, dated as of
November 1, 2012 among the Seller, the Servicer, the Originator, the
Administrative Agent and the Purchaser Agents setting forth attributes of
certain Excluded Receivables.

“Foreign Obligor Receivable” means any indebtedness and payment obligations of
any Person to the Originator arising from the sale of merchandise or services by
the Originator, the Obligor of which is not a resident of (or, if applicable,
organized under the laws of) one of the fifty states of the United States.

“Foreign Obligor Receivable Eligibility Date” means the date, following the
Foreign Obligor Receivable Inclusion Date, on which the Seller and the Servicer
notify the Administrative Agent that Foreign Obligor Receivables shall
constitute Eligible Receivables.

“Foreign Obligor Receivable Inclusion Date” means the date, following the
written request of the Seller and Servicer therefor, on which the Administrative
Agent and the Purchaser Agents notify the Seller and the Servicer in writing
that Foreign Obligor Receivables shall cease to be Excluded Receivables.

“Foreign Obligor Receivables Percentage” means (a) at all times the Debt Ratings
of Ingram are lower than BB- by S&P and Ba3 by Moody’s, 0% and (b) at all other
times, 3.00%.;

(ii) the definitions of “Average Payment Term”, “Days Sales Outstanding”,
“Default Ratio”, “Defaulted Receivable”, “Delinquency Ratio”, “Delinquent
Receivable”, “Dilution Horizon Ratio”, “Dilution Ratio”, “Loss Horizon Ratio”
and “Loss-to-Liquidation Ratio” and Section 1.4(e)(ii) are hereby amended by
inserting the phrase “(other than Foreign Obligor Receivables on and after the
Foreign Obligor Receivable Inclusion Date but prior to the Foreign Obligor
Receivable Eligibility Date)” immediately after each instance of “Pool
Receivable” and “Pool Receivables” set forth therein;

(iii) the definitions of “Current Receivable”, “Non-Pro Rata Period”,
“Reallocation Date”, “Reallocation Purchase”, “Reallocation Purchase Price” ,
“Starbird Alternate Purchaser”, “Starbird Conduit Purchaser”, “Starbird
Purchaser Agent”, “Starbird Purchaser Group” and “Starbird Purchaser” are hereby
deleted in their entirety;



--------------------------------------------------------------------------------

(iv) the definition of “Default Rate” is hereby amended and restated as follows:

“Default Rate” means for any date of determination, an interest rate per annum
equal to (i) 5.0% plus (ii) the Alternate Base Rate as in effect on such date.;

(v) the definition of “Dilution Factors” is hereby amended by adding “, in each
case, other than any such factor which results in a change in the Outstanding
Balance of a Receivable constituting Contractual Dilution” at the end of such
definition;

(vi) the definition of “Dilution Reserve” is hereby amended and restated as
follows:

“Dilution Reserve” means, for any Collection Period, the greater of (x) the sum
of (a) the average, over the three (3) consecutive Collection Periods ending at
the end of such Collection Period, of the aggregate amount of Contractual
Dilution arising in the Pool Receivables (other than Foreign Obligor Receivables
on and after the Foreign Obligor Receivable Inclusion Date but prior to the
Foreign Obligor Receivable Eligibility Date) during each such Collection Period
(whether or not such Pool Receivables are then outstanding), plus (b) the
product of (i) the Net Receivables Balance as of the last day of such Collection
Period and (ii) the Dynamic Dilution Reserve Percentage as of such last day, and
(y) the product of (a) the Net Receivables Balance as of the last day of such
Collection Period and (b) the Minimum Dilution Reserve Percentage as of such
last day.

(vii) clause (i)(A) of the definition of “Eligible Receivable” is hereby amended
by adding “prior to the Foreign Obligor Receivable Eligibility Date,” at the
beginning of such clause (i)(A);

(viii) clause (xvi) of the definition of “Eligible Receivable” is hereby amended
by deleting “[Reserved]” and adding “the Obligor of which is not a resident of a
country subject to a sanctions program identified on the list maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control and available
at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

(ix) the last paragraph of the definition of “Eligible Receivable” is hereby
amended by adding “and any Contractual Dilution” immediately after “exceeds the
sum of any Dilution” set forth therein.



--------------------------------------------------------------------------------

(x) clause (ii) of the definition of “Excluded Receivable” is hereby amended by
adding “prior to the Foreign Obligor Receivable Inclusion Date,” at the
beginning of such clause (ii);

(xi) the definition of “Normal Concentration Percentage” is hereby amended by
deleting the period at the end of the first sentence of such definition and
adding the following:

; provided that, in all cases, if an Obligor’s payment obligation under a
Contract is guaranteed by such Obligor’s parent, the parent’s senior unsecured
debt ratings (to the extent higher than the senior unsecured debt ratings of the
Obligor) shall be used. Notwith-standing the foregoing, the Normal Concentration
Percentage with respect to Foreign Obligor Receivables shall be the Foreign
Obligor Receivables Percentage.”

(xii) the definition of “Program Fee” is hereby amended by inserting
“applicable” immediately before “Fee Letter”;

(xiii) the definition of “Program Limit” is hereby amended by deleting
“$500,000,000” set forth therein and substituting “$675,000,000” therefor;

(xiv) the definition of “Special Obligor” is hereby amended and restated as
follows:

“Special Obligor” means an Obligor designated in the letter agreement, dated as
of November 1, 2012, among the Seller, the Servicer, the Originator, the
Administrative Agent and each Purchaser, as may be amended or supplemented from
time to time as set forth therein as a “Special Obligor”.

(xv) the definition of “Termination Date” is hereby amended by deleting “April
28, 2014” set forth therein and substituting “November 1, 2015” therefor; and

(xvi) the definition of “Transaction Document” is hereby amended by deleting
“Fee Letter” set forth therein and substituting “Fee Letters” therefor.

(k) Clause (d) of Exhibit V of the Receivables Purchase Agreement is hereby
amended by deleting “unless the aggregate Outstanding Balance of Pool
Receivables of the affected Obligor is less than $5,000,000” set forth therein
and substituting “unless the aggregate Outstanding Balance of Pool Receivables
(other than Foreign Obligor Receivables on and after the Foreign Obligor
Receivable Inclusion Date but prior to the Foreign Obligor Receivable
Eligibility Date) of the affected Obligor is less than $5,000,000” therefor.

(l) Schedule VIII of the Receivables Purchase Agreement is hereby deleted in its
entirety and replaced with “Reserved” and each reference to “Schedule VIII” set
forth in the Receivables Purchase Agreement is hereby deleted and replaced with
“Schedule I to the Excluded Receivables Letter”.



--------------------------------------------------------------------------------

(m) The Maximum Purchase Amount of each Purchaser Group is set forth on Schedule
A with respect to the Alternate Purchaser for such Purchaser Group.

6. Amendment to the Receivables Sale Agreement. The parties to the Receivables
Sale Agreement agree that the Receivables Sale Agreement is hereby amended as
follows:

(a) The definition of “Purchase Termination Date” set forth in Section 1.1 of
the Receivables Sale Agreement is hereby amended by deleting “April 28, 2014”
set forth therein and substituting “November 1, 2015” therefor.

(b) The following definition is hereby added in alphabetical order to
Section 1.1 of the Receivables Sale Agreement:

“RSA Dilution Factors” means (i) the failure by the Originator to deliver any
merchandise or provide any services or otherwise to perform under the underlying
RSA Contract or bill of lading, (ii) any change in the terms of, or cancellation
of, a RSA Contract or invoice or any other adjustment (including as a result of
the application of any special or other discounts or any reconciliations or as a
result of the return of any defective goods) by the Servicer which reduces the
amount payable by the Obligor on the related Receivable, (iii) any setoff by an
Obligor in respect of any claim by such Obligor as to the amounts owed by it on
the related Receivable, and (iv) any specific dispute (with respect to which a
credit is issued or the Obligor has asserted a specified reduction of the
related Receivable) counterclaim or defense asserted by the Obligor of the
related Receivable (except the discharge in bankruptcy of such Obligor).

(c) Section 2.3 of the Receivables Sale Agreement is hereby amended by deleting
“Dilution Factors” set forth therein and substituting “RSA Dilution Factors”
therefor.

(d) Clause (c) of Section 6.1 of the Receivables Sale Agreement is hereby
amended by deleting “unless the aggregate Outstanding Balance of Pool
Receivables of the affected Obligor is less than $5,000,000” set forth therein
and substituting “unless the aggregate Outstanding Balance of Pool Receivables
(other than Foreign Obligor Receivables on and after the Foreign Obligor
Receivable Inclusion Date but prior to the Foreign Obligor Receivable
Eligibility Date) of the affected Obligor is less than $5,000,000” therefor.

The Successor Administrative Agent and the Continuing Purchasers hereby consent
to such amendment to the Receivables Sale Agreement.



--------------------------------------------------------------------------------

7. Conditions. The amendments described in Sections 2 through 6 above shall
become effective upon the date on which each of the following conditions shall
have been satisfied:

(a) this Amendment shall have been executed and delivered by each party hereto
and the Fee Letters (together with this Amendment, the “Closing Documents”)
dated as of the date hereof for each Purchaser Group (other than the Starbird
Purchaser Group) shall have been executed and delivered by each party thereto;

(b) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received certified copies of (i) the resolutions of the board of directors
of the Seller authorizing the execution and delivery of the Closing Documents
and the performance by the Seller of the Agreements (as amended by this
Amendment) and the Fee Letters and (ii) the certificate of incorporation and
bylaws of the Seller;

(c) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received a certificate of the Secretary or Assistant Secretary of the
Seller certifying the names and true signatures of the officers of the Seller
authorized to sign the Closing Documents;

(d) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received certified copies of (i) the resolutions of the board of directors
(or its designated committee) of the Originator and the Servicer authorizing the
execution and delivery of the Closing Documents and the performance by the
Originator and the Servicer of the Agreements (as amended by this Amendment) and
the Fee Letters and (ii) the certificate of incorporation and bylaws of the
Originator and the Servicer;

(e) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received a certificate of the Secretary or Assistant Secretary of the
Originator and the Servicer certifying the names and true signatures of the
officers of the Originator and the Servicer authorized to sign the Closing
Documents;

(f) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received acknowledgment copies, or time stamped receipt copies of proper
financing statements amendments, duly filed on or before the date hereof under
the UCC of all jurisdictions that the Successor Administrative Agent and each
Continuing Purchaser Agent may deem necessary or desirable in order to continue
to perfect (with a first priority) the interests of the Successor Administrative
Agent (on behalf of itself, the Continuing Purchaser Agents and the Continuing
Purchasers) contemplated by the Agreement and to continue to perfect (with a
first priority) the interests of the Seller as contemplated by the Receivables
Sale Agreement;

(g) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received completed UCC search reports, dated on or shortly before the date
of hereof, listing all effective financing statements filed in the jurisdiction
referred to in clause (f) above that name the Seller or the Originator as
debtor, together with copies of such financing statements, showing no such liens
on any of the Pool Assets, Pool Receivables, Contracts or Related Security;



--------------------------------------------------------------------------------

(h) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received copies of any executed amendment to the Blocked Account Agreements
with the Blocked Account Banks necessary to designate BNS as the Administrative
Agent thereunder;

(i) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received favorable opinions in form and substance acceptable to the
Successor Administrative Agent and each Continuing Purchaser Agent regarding,
corporate, enforceability, perfection and bankruptcy matters.

(j) the Successor Administrative Agent, each Continuing Purchaser Agent, and the
Starbird Purchaser Agent shall have received evidence of payment by the Seller
of all accrued and unpaid fees (including those contemplated by the Fee Letters)
and expenses (including all invoiced fees and expenses of Mayer Brown LLP);

(k) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received good standing certificates with respect to the Seller issued by
the Secretaries of the States of Delaware and California;

(l) the Successor Administrative Agent and each Continuing Purchaser Agent shall
have received good standing certificates with respect to the Originator issued
by the Secretaries of the States of Delaware and California; and

(m) the Rating Agency Condition with respect thereto shall have been satisfied.

8. Ratification. This Amendment constitutes an amendment to the Agreements.
After the execution and delivery of this Amendment, all references to the
Agreements in any document shall be deemed to refer to the Agreements as amended
by this Amendment, unless the context otherwise requires. Except as amended
above, the Agreements are hereby ratified in all respects. Except as set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment or waiver of any right, power or remedy of the parties
hereto under the Agreements, nor constitute an amendment or waiver of any
provision of the Agreements. This Amendment shall not constitute a course of
dealing among the parties hereto at variance with the Agreements such as to
require further notice by any of the Successor Administrative Agent, the
Continuing Purchaser Agents or the Continuing Purchasers to require strict
compliance with the terms of the Agreements in the future, as amended by this
Amendment, except as expressly set forth herein. Each of the Seller, the
Servicer and the Originator hereby acknowledges and expressly agrees that each
of the Successor Administrative Agent, the Continuing Purchaser Agents and the
Continuing Purchasers reserves the right to, and does in fact, require strict
compliance with all terms and provisions of the Agreements, as amended herein.

9. Each of the parties hereto agrees, for the benefit of the holders of the
privately or publicly placed indebtedness for borrowed money of any Conduit
Purchaser, not, prior to the



--------------------------------------------------------------------------------

date which is one (1) year and one (1) day after the payment in full of all
privately or publicly placed indebtedness for borrowed money of any Conduit
Purchaser outstanding, to acquiesce, petition or otherwise, directly or
indirectly, invoke, or cause any Conduit Purchaser to invoke an Insolvency
Proceeding by or against any Conduit Purchaser. The provisions of this Section 9
shall survive the termination of the Receivables Purchase Agreement.

10. Miscellaneous. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

INGRAM FUNDING INC., as Seller By:  

/s/ Erik Smolders

  Name:   Erik Smolders   Title:   Treasurer INGRAM MICRO INC., as Servicer and
Originator By:  

/s/ Alain Monié

  Name:   Alain Monié   Title:   President and Chief Executive Officer By:  

/s/ William D. Humes

  Name:   William D. Humes   Title:   Chief Operating and Financial Officer



--------------------------------------------------------------------------------

THE PURCHASER GROUPS: THE BANK OF NOVA SCOTIA, as Purchaser Agent for the
Liberty Street Purchaser Group By:  

/s/ Diane Emanuel

  Name:  

Diane Emanuel

  Title:  

Managing Director

THE BANK OF NOVA SCOTIA, as related Alternate Purchaser By:  

/s/ Diane Emanuel

  Name:  

Diane Emanuel

  Title:  

Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser

By:  

/s/ Jill A. Russo

  Name:  

Jill A. Russo

  Title:  

Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Purchaser Agent for
the Victory Purchaser Group By:  

/s/ Devang Sodha

  Name:  

Devang Sodha

  Title:  

Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Alternate Purchaser

By:  

/s/ Alan Reiter

  Name:  

A. Reiter

  Title:  

Vice President

VICTORY RECEIVABLES CORPORATION,

as a Conduit Purchaser

By:  

/s/ David V. DeAngelis

  Name:  

David V. DeAngelis

  Title:  

Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Market Street
Purchaser Group By:  

/s/ William P. Falcon

  Name:   William P. Falcon   Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Alternate Purchaser

By:  

/s/ William P. Falcon

  Name:   William P. Falcon   Title:   Vice President

MARKET STREET FUNDING LLC,

as a Conduit Purchaser

By:  

/s/ Karla L. Boyd

  Name:   Karla L. Boyd   Title:   President



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as Purchaser Agent for the Working Capital Group
By:  

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:   Authorized Signatory

MIZUHO CORPORATE BANK, LTD.,

as an Alternate Purchaser

By:  

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:   Authorized Signatory

WORKING CAPITAL MANAGEMENT CO., LP,

as a Conduit Purchaser

By:  

/s/ Shinichi Nochiide

  Name:   Shinichi Nochiide   Title:   Attorney-in-fact



--------------------------------------------------------------------------------

BNP PARIBAS, as Existing Administrative Agent and Purchaser Agent for the
Starbird Purchaser Group By:  

/s/ Philippe Mojon

  Name:  

Philippe Mojon

  Title:  

Director

By:  

/s/ Doo-Sik Nam

  Name:  

Doo-Sik Nam

  Title:  

Vice President

BNP PARIBAS,

as related Alternate Purchaser

By:  

/s/ Philippe Mojon

  Name:  

Philippe Mojon

  Title:  

Director

By:  

/s/ Doo-Sik Nam

  Name:  

Doo-Sik Nam

  Title:  

Vice President

STARBIRD FUNDING CORPORATION, as a Conduit Purchaser By:  

/s/ David V. DeAngelis

  Name:  

David V. DeAngelis

  Title:  

Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Successor Administrative Agent By:  

/s/ Diane Emanuel

  Name:  

Diane Emanuel

  Title:  

Managing Director